Citation Nr: 0116354	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  99-20 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Determination of a proper initial rating for chronic 
obstructive pulmonary disease (COPD), currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to March 
1955.  

This matter arose from April 1998 and December 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  In a March 1998 decision, 
the Board of Veterans' Appeals (BVA or Board) determined that 
service connection was in order for a pulmonary disorder.  
The RO effectuated the Board's decision in an April 1998 
rating decision and assigned an initial 10 percent evaluation 
for emphysema, effective from November 4, 1993.  The veteran 
appealed the rating assigned by the RO.  During the course of 
his appeal, the veteran's initially assigned evaluation was 
increased to 30 percent by a December 1998 rating decision 
effective from November 4, 1993 and the disability was 
recharacterized as COPD with restrictive component.   


REMAND

The veteran presently claims that the initially assigned 30 
percent rating does not adequately address the severity of 
his service-connected COPD.  The record shows that the 
veteran last underwent a VA rating examination in July 1999.  
Clinical treatment records dating to April 1999 have been 
obtained and in addition to the VA rating examination 
reports, formed the basis for the decision to assign an 
initial 30 percent evaluation for the veteran's COPD.  The 
veteran requested and appeared at a personal hearing before 
the undersigned Board Member at the VA Central Office in 
Washington, D.C., in May 2001.  

At his personal hearing, the veteran testified that he was 
undergoing regular private and VA treatment for his COPD, 
that he used a steroid inhaler some four times daily, and 
that his service-connected disability required the use of 
supplemental oxygen while performing even the most routine 
tasks of daily living.  In addition, the veteran indicated 
that his COPD had worsened over time, particularly since he 
had last undergone a VA rating examination.  In that regard, 
the veteran testified that he required the use of 
supplemental oxygen more often than he did as recently as one 
or two years previously, and that he had not used 
supplemental oxygen at the time he had previously appeared 
before the Board.  The veteran also indicated that he had not 
undergone any additional pulmonary function tests (PFTs) 
since July 1999, but that he had been hospitalized at one 
point for pneumonia in either late 1999 or early 2000.  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
which applies to all pending claims for VA benefits.  Under 
the new law, the VA has an enhanced duty to assist claimants 
in obtaining and developing evidence necessary to 
substantiate their claims for VA benefits.  Among its 
provisions, the VCAA also requires that the VA notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a viable 
claim.  

Inasmuch as the veteran has testified that he has undergone 
regular treatment for his service-connected COPD, and that he 
has undergone inpatient treatment for that disability in 
addition to his testimony that his overall disability picture 
has increased in severity since the time of his last VA 
rating examination in July 1999, the Board finds that further 
development of the case is necessary.  In that regard, the 
Board observes that this case involves a determination of a 
proper initial rating.  In such cases, an appeal from the 
initial assignment of a disability rating requires 
consideration of the entire time period involved, and 
contemplates "staged ratings" where warranted.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Further, the Board observes that the regulations which were 
in effect at the time the veteran's original claim was filed 
were amended, effective from October 7, 1996.  At that time, 
substantive changes were made to the schedular criteria for 
evaluating respiratory disorders, previously set forth at 
38 C.F.R. § 4.97, et al. (1996).  As the revised regulations 
came into effect during the pendency of the veteran's claim, 
the issue of an increased initial rating for the veteran's 
COPD must be evaluated under both the former and the revised 
schedular criteria.  See Karnas v. Derwinski, 1 Vet. App. 301 
(1991).  However, with respect to the application of the 
revised criteria to the evidence of record, the Board notes 
that the revised criteria can only be applied from the time 
that the new criteria became effective, in this case, from 
October 7, 1996.  Evidence submitted prior to that date can 
only be evaluated under the former criteria.  See generally 
38 U.S.C.A. § 5110(g) (West 1991) (where the amended 
regulations expressly provide for an effective date, and do 
not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date).  In any event, the veteran's 
claim for an increased initial rating from October 7, 1996, 
must be evaluated under both the former and the current 
regulations in the Rating Schedule in order to determine 
which version is most favorable to his claim.  

The Board finds that as the RO has not had the opportunity to 
obtain the additional clinical records for treatment the 
veteran indicated he had received since the time of the last 
request for such information, such records should be obtained 
and associated with the claims file.  Further, as the veteran 
has stated that his overall symptomatology has increased in 
severity since the time of the last VA rating examination of 
July 1999, particularly with respect to his claimed use of 
supplemental oxygen, the veteran should be scheduled to 
undergo an additional VA rating examination to assess the 
degree of severity of his service-connected COPD.  
Afterwards, the RO should readjudicate the veteran's claim, 
on the basis of all available evidence and the relevant 
rating criteria.  

Accordingly, the case is REMANDED for the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that all the new 
notification requirements and development 
procedures contained in Sections 3 and 4 
of the Act (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The RO should contact the veteran, 
and request that he identify any and all 
health care providers who have rendered 
treatment for his service-connected COPD 
from 1999 through the present.  After 
securing any necessary authorization, the 
RO should obtain and associate with the 
claims file any clinical treatment 
records pertaining to the veteran's 
service-connected COPD that are not 
currently of record.  It is not necessary 
to obtain additional duplicate treatment 
records.  If no further records have been 
identified or are otherwise unavailable, 
the RO should so indicate.  

3.  The veteran should be scheduled to 
undergo a VA rating examination, 
conducted by the appropriate specialist, 
to assess the severity of his service-
connected COPD.  All indicated studies 
and/or tests should be conducted.  The 
veteran's claims file must be made 
available to the examiner for review in 
advance of the scheduled examination.  
Following a thorough review of the 
pertinent medical evidence contained in 
the veteran's claims file, and after 
conducting a medical examination as 
discussed above, the examiner is 
requested to offer an opinion as to the 
severity of the veteran's COPD.  The 
examiner should render readings within 
the nomenclature used by the Schedule for 
Rating Disabilities to evaluate COPD, 
that is, the FEV-1, FVC; DLCO (SB); and 
maximum oxygen consumption, and maximum 
exercise capacity in terms of ml/kg/min 
oxygen consumption, along with the 
presence or absence of cardiorespiratory 
limitation.  The examiner must also state 
whether the veteran has cor pulmonale, 
whether the veteran has right ventricular 
hypertrophy, whether the veteran has 
pulmonary hypertension, and whether the 
veteran requires outpatient oxygen 
therapy due to the service-connected 
disability at issue.  Symptomatology 
associated with the service-connected 
COPD should be distinguished, if 
possible, from any nonservice-connected 
symptomatology.  If it is impossible to 
so distinguish the symptoms, the examiner 
should so state for the record.  When 
making the final diagnosis, the examiner 
should specifically state whether the 
veteran is suffering from pronounced, 
severe, moderate, or mild COPD.  See 38 
C.F.R. Part 4, Diagnostic Code 6603, in 
effect prior to October 1996.  A complete 
rationale for all opinions expressed 
should be included in the typewritten 
examination report, and all opinions 
rendered should be reconciled with all 
other relevant medical opinions of 
record.  

4.  Upon completion of the foregoing, the 
RO should adjudicate the issue of 
determination of a proper initial rating 
for COPD on the basis of all available 
evidence and all appropriate statutes and 
regulations.  If the RO's decision 
remains unfavorable to the veteran, he 
and his service representative should be 
provided with a supplemental statement of 
the case, and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purpose of this REMAND is to afford the veteran due 
process of law, and to provide for additional development of 
evidence.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable, at this 
time.  

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the issue on 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




